FAHY, Circuit Judge.
Petitioners, Braniff Airways, Inc., and Pan American-Grace Airways, Inc., are domestic air carriers. They petition for review of an order of the Civil Aeronautics Board denying a motion by Bran-iff, supported by Pan American-Grace, that an application previously made to the Board by Lufthansa German Airlines, in-tervenor, to amend its foreign air permit be consolidated with the pending United States-Caribbean-South America Investigation, known as the South American Route Case, or that the Board defer proceedings on Lufthansa’s application until decision in the Route Case.
Petitioners moved in this court for a stay of the Board’s proceedings in the Lufthansa case pending our review. We granted the stay. Lufthansa moved in this court that the petitions be dismissed. We denied this motion. Thereafter several American airlines which operate in the Federal Republic of Germany, herein referred to as Germany, and points beyond, under reciprocal rights granted in a bilateral Executive Agreement between the United States and Germany, were allowed to intervene or file briefs. The Master Executive Councils of Pilots of certain airlines were also allowed to intervene.
The motion before the Board to consolidate and defer, the denial of which is sought to be reviewed, was filed by Braniff as an intervenor in the case involving Lufthansa’s application pursuant to Section 402 of the Federal Aviation *907Act, 72 Stat. 757, 49 U.S.C. § 1372 (1958), for an extension of its Europe to New York air route to points in South and Central America, in accordance with the bilateral Executive Agreement referred to. This Agreement grants to designated German carriers rights of transit in the United States, the specific routes to be set forth in an exchange of diplomatic notes.1 Pursuant to this procedure the Secretary of State specified points in the United States and “points in the Caribbean Sea and beyond to South America.” 2 The agreement also requires the foreign carrier to qualify under the “laws and regulations normally applied” by the regulating body, the Board in this case.
The route sought by Lufthansa is essentially that involved in the Route Case. If its application were granted Lufthansa would serve substantially the same points as are presently served by petitioners, who are parties in the Route Case.
The Route Case grew out of a study by the Board staff which indicated that due to the economics of the situation, and because of foreign competition in the area, the public interest could be served more efficiently with newly designated route patterns in. place of routes presently operated by the two American airlines. Moreover, the Board has tentatively decided that only one American airline should operate from the United States to the western coast of South America; this route has several applicants including petitioners. The Route Case has spawned other issues, is very complicated, and hearings in the case will not begin until January 1965.
In support of its claim of right to consolidation and deferment Braniff urges that comparative hearings are required under the Ashbacker doctrine, Ashbacker Radio Corp. v. F. C. C., 326 U.S. 327, 66 S.Ct. 148, 90 L.Ed. 108 (1945), since, it contends, the applications of petitioners and Lufthansa are mutually exclusive as a matter of economics, In denying the motion the Board said that assuming arguendo the doctrine were applicable “to this type of situation,” the requisite showing of mutual exclusivity was not made, pointing out that Lufthansa’s traffic along the South American route would be sharply restricted by the terms of the bilateral Agreement. The Board also found no need to defer the Lufthansa application since it felt that public interest factors could be assessed without reference to the Route Case and because, as a matter of policy, foreign carrier applications should be expedited.
As intervenors before the Board petitioners will be able to submit evidence to the Board relating to Lufthansa’s diversion of business from domestic carriers operating in the same area. But denial of a comparative hearing with Lufthansa may preclude petitioners from showing economic superiority over Lufthansa in operating the route in question.3
We think the petitions must be dismissed for lack of jurisdiction in this court. Our jurisdiction depends upon Section 1006 of the Act, set forth in the margin.4 Though the action deny*908ing consolidation and postponement was by means of an order, reviewable orders do not, ordinarily, include such interlocutory or procedural orders:
“administrative orders are not reviewable unless and until they impose an obligation, deny a right or fix some legal relationship as a consummation of the administrative process. United States v. Los Ange-les & Salt Lake R. Co., 273 U.S. 299 [47 S.Ct. 413, 71 L.Ed. 651]; United States v. Illinois Central R. Co., 244 U.S. 82 [37 S.Ct. 584, 61 L.Ed. 1007]; Rochester Telephone Corporation v. United States, 307 U.S. 125, 131 [59 S.Ct. 754, 757, 83 L.Ed. 1147].”
Chicago & Southern Air Lines v. Waterman S. S. Corp., 333 U.S. 103, 113, 68 S.Ct. 431, 437, 92 L.Ed. 568 (1948).
Petitioners contend that the order denying consolidation does deny them the substantial right to an Ashbacker hearing with Lufthansa. In the conventional case deprivation of such a hearing to a party entitled thereto would have such aspects of finality as to be reviewable:
“If the effect of the order denying consolidation in the case at bar were effectually to preclude Seaboard from rights which it otherwise would have, the order would be final as to Seaboard. It follows, as it frequently does in jurisdictional cases, for example, in the WJR case,9 that we must consider and decide a portion of the controversy on the merits in order to determine whether we do or do not have jurisdiction.
Seaboard & Western Airlines v. C. A. B., 86 U.S.App.D.C. 9, 11, 181 F.2d 777, 779 (1949). And see Delta Air Lines, Inc. v. C. A. B., 97 U.S.App.D.C. 46, 49, 228 F.2d 17, 20 (1955); cf. West Coast Exploration Co. v. McKay, 93 U.S.App.D.C. 307, 318, 213 F.2d 582, 593 (1954).
Petitioners are not entitled to Obtain review of the present order under the principle referred to, because they are not, in our view, entitled to an Ashbacker hearing with Lufthansa. Quite different considerations bear upon Lufthansa’s application and those of petitioners in the Route Case. The bilateral Executive Agreement grants Germany the right to designate a carrier to operate air services to and from
the Federal Republic of Germany via intermediate points to Boston, New York and Philadelphia, and beyond to points in the Caribbean Sea and beyond to South America.5
The right thus claimed to be exercised on behalf of Lufthansa is reciprocal to the right under the Agreement granted to American domestic air carriers by Germany.
The manner in which the Federal Aviation Act dovetails into this situation is set forth in Sections 402 and 801. Under Section 402 a foreign air carrier may be granted a permit by the Board if it finds that the carrier is fit, willing and able properly to perform air transportation and to conform to the provisions of the Act, “and that such transportation will be in the public interest.” 72 Stat. 757, 49 U.S.C. § 1372 (1958). Section 801 provides that the issuance or amendment of any permit to a foreign air carrier under Section 402 “shall be subject to the approval of the President.” 72 Stat. 782, 49 U.S.C. § 1461 (1958).
From the foregoing it is seen that the obligation of the Board as an agent of the United States in connection with Lufthansa’s application in-*909volves Presidential consideration of our international relations with Germany as they arise with respect both to Lufthansa and American domestic carriers operating abroad. Such considerations are not involved in the applications of petitioners, though the route sought by them and Lufthansa may be the same and the competition of each may be affected by the operations of the other.
Petitioners contend that the criteria set forth in Section 102 of “public interest,” pertinent to foreign air carrier applications under Section 402, compels the Board to consider the same factors as are involved in determining the “public convenience and necessity” applicable to a domestic carrier under Section 401. But the public interest has many facets. Under Section 102 of the Act the Board may consider other criteria than those therein specifically mentioned. And Section 1102 directs the Board to act consistently with obligations assumed by the United States in bilateral Agreements. We cannot carry the use of phraseology of similar character in the two sections to the point of overcoming the fact that the public interest involved in our obligations under the bilateral Agreement cannot be equated with the public convenience and necessity referred to in Section 401.
The public interest factors to be considered in cases arising under Section 401, including the Route Case, are primarily economic. Where the public interest referred to in Section 102 is to be considered, and superiority in one or more of the public interest factors is relevant to the grant of an application, an Ashbacker hearing insures an element of fairness in choosing among mutually exclusive applications. But neither our obligations under bilateral Agreements nor the motives for concluding them are subjects for comparative hearings. In the Lufthansa case, comparative considerations, bearing primarily upon economics, would do little to dilute the public interest factor which perhaps weighs most heavily, that is, the policy and obligations of the United States set forth in the bilateral Agreements.
Under this view of the case we do not reach the issues of mutual exclusivity or of alleged absence of findings of fact to support the Board’s order. We hold only that since petitioners are not entitled to an Ashbacker hearing, the order remains interlocutory and non-reviewable.
The avenue open to petitioners through their permitted intervention in the Lufthansa case before the Board cannot now be said by us to be so restricted that petitioners will be precluded from making available to the Board, and through the Board to the President, such matters affecting the public interest as will meet the requirements of due process of law.
Dismissed for lack of jurisdiction.

. Air Transport Agreement between the Federal Republic of Germany and the United States of America, Article 2, signed July 7, 1955. 7 U.S.T. & O.I.A. 527 (1956).


. Route Schedule made and agreed to by the Governments of Germany and the United States pursuant to Article 2 of the Air Transport Agreement. 7 U.S.T. & 0.1.A. 527, 557 (1956).


. Of course both petitioners will participate in comparative hearings in the Route Case, to which only domestic carriers are parties.


. “Sec. 1006. (a) Any order, affirmative or negative, issued by the Board or Administrator under this Act, except any order in respect of any foreign air carrier subject to the approval of the President as provided in section 801 of this Act, shall be subject to revietv by the courts of appeals of the United States or the United States Court of Appeals for the District of Columbia upon peti*908tion, filed within sixty days after the entry of such order, by any person disclosing a substantial interest in such order. After the expiration of said sixty days a petition may be filed only by leave of court upon a showing of reasonable grounds for failure to file the petition theretofore.” 72 Stat. 795 (1958), as amended by 74 Stat. 255 (1960), 75 Stat. 497 (1961), 49 U.S.C. § 1486 (1958).


“9. WJR, The Goodwill Station, Inc., v. Federal Communications Comm., 1949, 85 U.S.App.D.C. 392, 178 F.2d 720 (on mandate of Supreme Court).”


. Supra note 2.